DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 10, 14, 15, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 17, and 19 of U.S. Patent No. 10,907,105 B2  (patent ‘105 herein). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claims 1, 14, and 15 are contained on the patent ‘105 independent claim 1, including dependent claims, mainly claims 5, 9, 29, and 33.
	With regards to instant application independent claim 14 recites the invention except for nanocatalyst in a range of from about 85/15 to about 95/5 based on the weight of the nanocatalyst. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to have the In re Aller, 105 USPQ 233.
	Furthermore, the examiner would like to point out that limitations of patent ‘105 claims 16, and 17 recite nanocatalyst in a range of from about 55/45, 65/35 and claim 18 recites the same limitation as recited in the instant application claim 14 in which the nanocatalyst in a range of 85/15 to about 95/5 based on the weight of the nanocatalyst. 

Claims 1, 2, 3, 4, 5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6, 7, 8,  11, 12, and 24 of U.S. Patent No. 10,087,375 B2  (patent ‘375 herein). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claim 1 is contained on the patent ‘375 independent claim 1 and 24 including dependent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US 2011/0172417 A1) Heterogeneous Copper Nanocatalyst and manufacturing methods thereof teaches This invention relates to a heterogeneous copper nanocatalyst composed of copper nanoparticles immobilized on a boehmite support, a method of preparing the same, and the use thereof, Zhan et al. (US 2011/0000824 A1) Hydroprocessing catalyst and method of making the same teaches .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        09/10/2021